DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program, specifically an enhanced reality system, comprising: a processor to stabilize images of an enhanced reality environment by smoothing out a trajectory of a camera that provides a view of the enhanced reality environment; an enhanced reality display to present, via execution of the processor, the view of the enhanced reality environment to a first user; and a display device to present to at least a second user, via execution of the processor, a stabilized tracked view of the enhanced reality environment presented to the first user; wherein the view of the enhanced environment provided by the display device is provided using the camera. Therefore, the response is being reviewed under pre-pilot practice (Please see attached PTO-2323)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. 
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624